Citation Nr: 0114555	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


REMAND

The veteran had active duty from April 1967 to April 1970 and 
July 1970 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

On review of the claims folder, the Board notes that the 
inservice stressors claimed by the veteran were not 
verifiable.  This was due, in part, to the fact that it is 
unclear from the present record just when the veteran 
actually served in Vietnam.  The veteran alleges service in 
Vietnam with traumatic incident late in 1970, but his DD 214 
shows no such service in Vietnam at that time.  However, an 
original service medical record, dated in November 1970, 
places the veteran in Vietnam at that time.  That medical 
record references the same unit that issued the December 1970 
letter commending the veteran for his work in recovering 
bodies from a jungle crash site, a claimed stressor.  The 
November 1970 medical record and the veteran's separation 
examination of July 1973 are the only medical records on file 
relating to the veteran's second period of service.  A 
disposition form, dated in July 1973, shows that the 
veteran's health and dental records could not be located at 
that time as they were lost in Vietnam.  In view of the 
foregoing, additional development to establish the veteran's 
dates of service in Vietnam and to secure any additional 
service medical records that may be available should be 
undertaken.  

Further, on VA psychiatric examination in July 1999, the 
veteran reported receiving Social Security benefits based on 
PTSD beginning in 1995, but no attempt has been made to 
verify such receipt or to obtain any medical records that may 
be associated with any such award.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of Vietnam service during his 
second enlistment from July 1970 to July 
1973.  As noted above, the record 
indicates Vietnam service beginning in 
1970 that is not reflected on his DD 214.  
The RO should also make another attempt 
through official channels to secure 
additional service medical records for 
his second period of service noted in 
1973 as being lost in Vietnam.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder subsequent to his VA treatment 
in March 2000  After securing the 
necessary release, the RO should obtain 
copies of these records.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits said 
to have been awarded in 1995 as well as 
the medical records relied upon 
concerning that claim.  

4.  Any additional leads suggested by the 
obtained materials should be pursued to 
their logical conclusion by the RO.  If 
the remand development provides 
sufficient information to verify any 
specific Vietnam stressor, to include the 
veteran's participation in an aircraft 
recovery team in late 1970, then, the RO 
should then arrange for the veteran to be 
accorded a VA psychiatric examination to 
determine what psychiatric disorders are 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiners must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and, whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied. 

The examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found. The entire claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to the examination.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Following completion of the above, the 
RO should readjudicate the issue of 
service connection for PTSD.  If the 
determination remains adverse to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of any examination conducted in conjunction with 
this remand would be to obtain information or evidence (or 
both) which may be dispositive of the appeal.  Therefore, the 
appellant is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2000) failure to cooperate by not attending 
any requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



